Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 1 of 18 PageID #: 798



                                        TIME RECORDS
                                        AND EXPENSES

                                        La Liberte v. Reid
  September, 2018

   09/26/2018

              JLL         OC and email exchange with J. Reichman
                          regarding Joy Reid lawsuit; review of
                          plaintiff's complaint dated 9/25/18; legal
                          research and review of NY and CA case law
                          and statutes governing defamation per se and
                          choice of law principles; receipt and review
                          of alleged defamatory publications by Joy
                          Reid and related news articles about the
                          same.                                             4.10

              JHR         Email; review complaint; o/c’s law clerk re
                          research assignments; review cases on anti-
                          SLAPP statute, republication                      3.50

              VU          Research re: CDA 230 protection if minor
                          changes to third-party content.                   2.30

   09/27/2018

              JLL         OC w/ J. Reichman regarding matter status,
                          judge assignment, and application of
                          California anti-SLAPP statute; telephone
                          conference with Judge Irizarry's law clerk
                          regarding matter status and case assignment;
                          research and review of Chief Judge Irizarry's
                          prior decisions; legal research and review of
                          California anti-SLAPP statute and case law
                          interpreting the same as well as deadlines
                          and procedures for filing anti-SLAPP suit
                          under NY and CA statutes; receipt and
                          review of client's timeline and narrative of La
                          Liberte case; email exchange with J.
                          Reichman about the same.                          5.00

              JHR         Research re conflicts of law; California anti-
                          SLAPP statute; presiding judge; email; TC
                          SW                                                2.80




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 2 of 18 PageID #: 799



   09/28/2019

              JLL         Research and review of videos and online
                          articles concerning La Liberte interviews and
                          client's alleged defamatory publication; OC
                          and email exchange w/ J. Reichman about
                          the same and court deadlines for filing anti-
                          SLAPP motion(s).                                     .30

              JHR         Email; review CA case law;                           1.00

                                          Recapitulation
   Timekeeper                                                          Hours
   John H. Reichman                                                    7.30
   Vani Upadhyaya                                                      2.30
   Jason Libou                                                         9.40



   October, 2018



   10/01/2018

              JLL         Continue legal research and review of
                          California anti-SLAPP statute, defamation
                          per se, actual malice standard, effect of
                          retraction(s), awards of actual, special, and
                          exemplary damages, and case law
                          interpreting same; OC and TC with J.
                          Reichman, SW, and DK re: matter status,
                          common interest agreement, and litigation
                          strategy; receipt and review of 7/2/18
                          demand letter to J. Reid, 7/6/18
                          correspondence to D. Sternlicht re: potential
                          offer of settlement, and spreadsheet tracking
                          approximate factual timeline of client's
                          publications                                         5.30

              JHR         TC JR; prepare timeline; conf call SW, DL;
                          o/c JL; review research.                             2.80

   10/03/2018

              JHR         Email.                                               .10




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 3 of 18 PageID #: 800



   10/04/2018

              JHR         Review cases re: anti-SLAPP statute re:
                          procedure, evidence, etc.                            2.00


   10/08/2018

              JHR         Draft memorandum in support of motion to
                          strike; review case law.                             7.00
   10/10/2018

              JLL         Receipt and review of motion for admission pro
                          hac vice and suppt affidavits filed by plaintiff's
                          counsel; OC and email w/ J. Reichman re same;
                          further review of Judge Irizarry's Individual
                          Practice Rules; legal research and review of
                          federal case law re div of attorney fee awards as
                          between meritorious anti-SLAPP suits and
                          motions to dismiss for failure to state a claim.     2.20

              JHR         Email; review Judge's rules; review case law re
                          public figures, malice
                                                                               0.80
   10/11/2018

              JLL         Legal research and review of CA case law
                          interpreting what constitutes "actual malice"
                          and matters of "public interest" in the context of
                          defamation per se claims [anti-SLAPP motion]
                                                                               0.80

              JHR         Draft brief; review CA Anti-SLAPP cases              0.50

   10/12/2018

              JLL         Further review of exhibits to pl's complaint;
                          email with J. Reichman re same                       0.30

              JHR         Draft brief; review CA Anti-SLAPP Cases              4.00

   10/15/2018

              JHR         Draft brief in support of motion to strike           1.20

   10/16/2018




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 4 of 18 PageID #: 801



              JLL         Research and review of recent California
                          defamation case law; email w/ J. Reichman re:
                          same [anti-SLAPP]                                  0.40

              JHR         Draft brief; review Trump/Daniels decision         1.50

   10/19/2018

              JLL         Legal research and review of federal statute
                          governing time to serve summons and
                          complaint; email w/J. Reichman re: same.           0.30

              JHR         Draft brief in support of motion
                          to dismiss                                         2.00

   10/24/2018

              JLL         OC and email w/ J. Reichman re: service of
                          process on J. Reid and deadline for answering /
                          moving to dismiss plaintiff's complaint; legal
                          research and review of local federal court rules
                          re: same. Legal research and review of CA
                          retraction statute and case law re: anti-SLAPP
                          strike motions based on "fair use" doctrine,
                          Communications Decency Act, and plaintiff's
                          inability to prove damages                         4.00

              JHR         TC JR; o/c JS re service questions; research re
                          retraction, damages                                1.50

   10/25/2018

              JLL         Legal research and review of CA case law re:
                          anti-SLAPP motions to strike, mitigation of
                          damages, proximate causation, and the
                          Communications Decency Act                         3.80

              JHR         Review documents from client; o/c JS re further
                          research re defamation per se and damages;
                          draft letter brief to court; draft brief           3.50

   10/26/2018

              JLL         Receipt and review of lawsuit documents
                          served on client; OC and email w/ J. Reichman
                          re: same; legal research and review of NY



  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 5 of 18 PageID #: 802



                          statute governing service of process; draft                0.70
                          notice of appearance

              JHR         Email; draft brief                                         1.30

   10/28/2018

              JLL         Further review of CA case law re: mitigation of
                          damages, effect and admissibility of evidence
                          of plaintiff's prior bad reputation or defamatory
                          statements, and proximate causation                        1.20

   10/29/2018

              JLL         Further review of CA case law re: mitigation of
                          damages, effect and admissibility of evidence
                          of plaintiff's prior bad reputation or defamatory
                          statements, and "of and concerning"
                          requirement; receipt and review of service of
                          process waiver form; OC and email w/ J.
                          Reichman re: same                                          2.80

              JHR         Draft letter to court re pre-motion conference;
                          research Section 230 cases; controlling law                2.60

   10/30/2018

              JLL         Email w/E. Silverman re: federal court
                          precedent for interpretation of Communications
                          Decency Act; further research and review of
                          CA and NY cases re: "libel-proof plaintiff"
                          doctrine, "incremental harm" doctrine, and
                          "user" immunity provisions of CDA; revise
                          draft letter to Judge Irizarry requesting pre-
                          motion conference                                          4.20

   10/31/2018

              JLL         Complete revisions to and citations for
                          preliminary conference letter to Judge Irizarry;
                          email w/ J. Reichman re: same                              0.80

                                               Recapitulation
   Timekeeper                                                                Hours
   John H. Reichman                                                          30.8
   Vani Upadhyaya                                                             0
   Jason Libou                                                               26.80


  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 6 of 18 PageID #: 803




   November 2018

   11/01/2018

              JLL         Further revisions to letter to Judge Irizarry
                          requesting pre-motion conference and review of
                          case law interpreting CDA user immunity
                          provisions; OC w/ J. Reichman re: same             1.50

   11/02/2018

              JHR         Email; texts with JR; finalize letter to Court     0.50

   11/05/2018

              JLL         Revise and finalize pre-motion conference letter
                          to Judge Irizarry; OC and email w/ J. Reichman
                          re: same; further review of CDA immunity case
                          law.                                               0.80

              JHR         Review malice cases                                0.30

   11/06/2018

              JLL          E-filed defendant's notice of appearance,
                          waiver of service of summons, and letter to
                          Judge Irizarry requesting pre-motion
                          conference; TC and email w/ J. Reichman and
                          opp. counsel re: same.                             0.70

              JHR         TC JR; texts                                       0.20

   11/07/2018

              JLL         OC and email w/ J. Reichman re: matter status
                          and filing of substitute notice of appearance;
                          further review of Judge Irizarry’s Individual
                          Practice Rules.                                    0.40

              JHR         Filed notice of appearance                         0.10

   11/13/2018

              JLL         Further review of Judge Irizarry's Individual
                          Practice Rules and EDNY local rules; OC and
                          email w/ J. Reichman re: matter status and


  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 7 of 18 PageID #: 804



                          Twitter /Instagram amicus briefs; receipt and
                          review of plaintiff's letter in response to request
                          for pre-motion conference.                            1.00

              JHR         Review plaintiff’s letter; email; TC JR               0.60

   11/14/2018

              JHR         TC LA; email                                          0.20

   11/15/2018

              JHR         Email                                                 0.10

   11/16/2018

              JHR         Further review and analysis of Instagram post
                          and the meaning of user; email                        1.20

   11/19/2018

              JHR         TC JR                                                 0.20

   11/20/2018

              JLL         Receipt and review of draft stipulation and
                          order and proposed briefing schedule; email w/
                          opposing counsel and J. Reichman re: same             0.30

              JHR         TC Taylor Wilson re draft stipulation; revise
                          letter to Court                                       0.60

   11/21/2018

              JLL         Email w/ J. Reichman re: additional research on
                          actual malice standard, limited purpose public
                          figures, and the treatment of republications
                          under the Communications Decency Act; email
                          w/ DK and SW re: social media post timeline
                          and analysis.                                         0.30

              JHR         Texts re Instagram posts; email re research
                          assignments                                           0.40

   11/23/2018




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 8 of 18 PageID #: 805



              JHR         Draft brief to dismiss and strike amended
                          complaint; research re Section 230 application
                          to Instagram post                                        2.00

   11/26/2018

              JHR         Draft brief to dismiss and strike amended
                          complaint; TC JR                                         1.50

   11/27/2018

              JLL         Email w/ J. Reichman and opp counsel re: filing
                          of plaintiff's amended complaint                         0.20

              JHR         Draft brief in support of motion to strike
                          amended complaint; review amended
                          complaint; email                                         2.40

   11/29/2018

              JLL         Review of plaintiff's amended complaint and
                          draft anti-SLAPP motion brief; research and
                          review of social media posts and analytical
                          tools and experts to measure virality and
                          amplification; OC and email w/ J. Reichman re:
                          same.                                                    2.00

              JHR         Email; draft brief                                       1.50

   11/30/2018

              JLL         TC and email w/ social media analytics
                          consultants re: matter status and potential
                          representation of J. Reid; TC w/ J. Reichman re:
                          same; receipt and review of updated research
                          summary by V. Upadhyaya; create timeline /
                          compilation of social media posts for virality /
                          amplification; analysis.                                 3.40

              VU          Research re: actual malice, statements of
                          opinion, defamation liability, CDA 230 under
                          California and NY law                                    4.50

              JHR         Draft brief                                              4.00

                                               Recapitulation
   Timekeeper                                                              Hours


  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 9 of 18 PageID #: 806



   John H. Reichman                                                         15.8
   Vani Upadhyaya                                                           4.50
   Jason Libou                                                              10.6

   December 2018

   12/03/2018

              JLL         Follow up TC and email w/ social media
                          analytics experts and J. Reichman re: potential
                          scope of work and consulting agreements;
                          further review of draft brief in support of
                          defendant's anti-SLAPP motion; receipt and
                          review of 6/29 audio recording of Tony Aaron
                          interview with plaintiff.                                3.40

              JHR         Draft brief; o/c JL; TC: potential social media
                          experts.                                                 2.50

   12/04/2018

              JLL         TC and email w/ social media experts, client,
                          and J. Reichman re: virality and amplification
                          analysis and access to archived content via
                          Twitter "pipeline".                                      2.20

              JHR         Review of social media analysis; draft motion
                          papers                                                   4.50

   12/05/2018

              JLL         TC and email w/ social media expert and
                          private investigator re: virality and
                          amplification analysis; receipt and review of
                          social media and online investigative report on
                          Roslyn La Liberte; review of social media
                          research and investigative proposals by D.
                          Hoffman and The Hetherington Group; TC and
                          email w/ J. Reichman and client re: same; draft
                          retainer agreement for Oleander Consulting.              2.70

              JHR         Multiple TCs and email; re proposed
                          agreements with social media experts                     0.60

   12/06/2018




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 10 of 18 PageID #: 807



              JLL         Finalize retainer agreement to Oleander
                          Consulting; OC and email w/ J. Reichman and
                          D. Hoffman re: matter status, litigation strategy,
                          and proposed scope of cyber investigation
                          report.                                              1.00

              JHR         Email; review draft of Hoffman
                          retainer agreement.                                  0.50

   12/07/2018

              VU          Research re: defamation claims involving
                          photographs; comments denouncing racism as
                          protected opinion; limited public figures            4.20

              JLL         Receipt and review of signed retainer
                          agreement w/ Oleander Consulting and The
                          Hetherington Group; TC and email w/ D.
                          Hoffman and R. Kroenfeld re: amended scope
                          of research and clarification and timeline

                                                                               0.80

              JHR         Draft brief; research, review first Amendment,
                          cases, malice, governing law, section 230;
                          email; review cases found by VU; TCs re:
                          social media expert (including weekend).             12.00

   12/10/2018

              JLL         TC and email w/ D. Hoffman and J. Reichman
                          re: status of social media analytics and cyber
                          investigation report; further review of audio
                          recording of plaintiff's interview with T. Aaron
                          II.                                                  0.90

              JHR         Draft brief; review videotapes of meetings and
                          testimony.                                           5.50

   12/11/2018

              JLL         Receipt and review of cyber investigation and
                          social media investigation reports as well as
                          draft evidentiary timeline; OC and email w/ D.
                          Hoffman and J. Reichman re: same.                    2.70




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 11 of 18 PageID #: 808



              JHR         Draft brief and affidavits.                           6.30

   12/12/2018

              JLL         Further research and review of CA law re:
                          "libel-proof plaintiff" and incremental harm
                          doctrine; OC and email w/ J. Reichman re:
                          same; TC and email w/ D. Hoffman and R.
                          Kronenfeld re: cyber investigation report and
                          proposed evidentiary timeline.
                                                                                4.80

              JHR         Draft memo papers; review of social media
                          posts.                                                7.50

   12/13/2018

              JLL         Receipt and review of amended cyber
                          investigation report and edits/revisions to D.
                          Hoffman and J. Reichman affidavits; TC and
                          email w/ J. Reichman, D. Hoffman, and R.
                          Kronenfeld re: same.
                                                                                1.00

              JHR         Draft motion papers.                                  7.00

   12/14/2018

              VU          Edited and cite-checked brief; created TOA and
                          TOC                                                   6.30

              JLL         Review and revise memorandum of law and
                          supporting affidavits; compile motion exhibits,
                          table of contents, table of authorities, and visual
                          aides; OC and email w/J. Reichman and V.
                          Upadhyaya re: same; cite check governing
                          statutes and case law; further review of
                          amended complaint and HG cyber investigation
                          report.                                               6.30

              JHR         Finalize papers; TC JR; O/C JL.                       2.30

   12/15/2018

              JLL         Continue to revise affidavits of J. Reichman and
                          D. Hoffman; further review of J. Reid
                          timeline/research, cyber investigation report,


  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 12 of 18 PageID #: 809



                          plaintiff's amended complaint, and Oleander
                          social media activity report for R. La Liberte;
                          email w/ J. Reichman re: same.                       2.40

   12/16/2018

              JLL         Further review and revise defendant's
                          memorandum of law in support of client's
                          motion to dismiss / strike.                          1.80

   12/17/2018

              JLL         Revise and finalize memo of law and affidavits
                          in support of client's motion to strike/dismiss;
                          draft notice of motion; compile exhibits to
                          witness affidavits; OC and email w/ J. Reid, D.
                          Hoffman, and J. Reichman re: same; further
                          review of Chief Judge Irizarry's Individual
                          Practice Rules; draft cover letter for delivery of
                          motion to Chief Judge Irizarry; email w/
                          opposing counsel re: matter status and filing of
                          defendant's anti-SLAPP motion.                       6.00

              JHR         Finalize motion papers.                              0.30

   12/18/2018

              JLL         Email w/ J. Reichman and opposing counsel re:
                          request for consent to limited discovery pending
                          determination of anti-SLAPP motion; research
                          and review of CA case law, statutes, and local
                          court rules re: same.                                0.40

              JHR         Email; research re: right to discovery.              1.00

   12/19/2018

              JLL         Receipt and review of proposed joint letter re:
                          briefing schedule and stipulation/order re:
                          proposed motion to strike; email w/ J.
                          Reichman, T.Wilson, and L. Wood re: same.            0.20


              JHR         Email; stipulation.                                  0.20

                                                Recapitulation



  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 13 of 18 PageID #: 810



   Timekeeper                                                                Hours
   John H. Reichman                                                          50.20
   Vani Upadhyaya                                                            10.50
   Jason Libou                                                               36.60

   January 2019

   01/04/2019

              JLL         Review of EDNY docket and 12/21/18 order
                          granting motion for extension of time to file
                          opposition to defendant's anti-SLAPP motion.               0.20

   01/08/2019

              JLL         Receipt and review of plaintiff's 1/7/19 letter to
                          Judge Irizarry and attorney declaration
                          requesting pre-motion discovery on issue of
                          actual malice; research individual motion
                          practice rules and local EDNY rules re: same;
                          OC and email w/ J. Reichman re: same; draft
                          letter to judge confirming extension of time to
                          respond to 1/7/19 discovery letter until 1/18/19.          1.30

              JHR         Review letter motion and affidavit; email; o/c
                          JL; draft response; texts; anti-SLAPP research             3.00

   01/09/2019

              JHR         Draft letter brief and affidavit re: plaintiff's
                          discovery application                                      3.30

   01/10/2019

              JHR         Review decision; email                                     0.10

   01/14/2019

              JLL         Receipt and review of Judge Irizarry's 1/11/19
                          order denying p's request for pre-motion
                          discovery; email w/ J. Reichman re: same;
                          email w/ opposing counsel re: service of p's
                          opposition to d's anti-SLAPP motion.                       0.40

              JHR         Review answering papers; email                             1.30




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 14 of 18 PageID #: 811



   01/15/2019

              JLL         Further review of local EDNY and individual
                          practice part rules for Judge Irizarry; legal
                          research and review of federal case law re:
                          objections to form and length of briefs; draft
                          letter to Judge Irizarry re: d's objection to form
                          of p's memo of law; OC and email w/ J.
                          Reichman and opposing counsel re: same               1.90

              JHR         Draft reply brief; draft letter to court re
                          plaintiff's MOL                                      3.40

   01/16/2019

              JLL         OC and email w/ J. Reichman re: details of p's
                          interview w/ Tony Aaron and outline of legal
                          research for reply brief.                            0.60

              JHR         Draft reply brief; review cited cases; email         1.50

   01/17/2019

              JLL         Review of p's brief in opposition to d's motion
                          to dismiss/strike; OC and email w/ J. Reichman,
                          D. Hoffman, and R. Kronenfeld re: same;
                          receipt and review of p's reply letter re: d's
                          objection to form of opposition brief.               1.20

              JHR         Review and research anti-SLAPP
                          cases; draft reply brief                             2.00

   01/18/2019

              JLL         Continue review of p's brief in opposition to d's
                          motion to dismiss/strike; OC and email w/ J.
                          Reichman re: same and add'l research points for
                          reply brief.                                         1.00

              VU          Research re: considering extrinsic evidence on
                          12(b)(6) motions                                     5.30

              JHR         Draft reply brief; O/C VA re research
                          assignments; review cases, research re anti-
                          SLAPP, judicial notice, constitionality, etc.        5.00




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 15 of 18 PageID #: 812



   01/21/2019

              JHR         Draft reply brief; review cases and research re
                          malice issues; TC JR                                2.50

   01/22/2019

              JHR         Draft reply brief; research re recent anti-SLAPP
                          decisions                                           4.20

   01/23/2019

              JLL         Review of draft reply brief; OC and email with
                          J. Reichman re: same                                0.50

              JHR         Draft reply brief                                   2.80

   01/24/2019

              JLL         Revisions to draft reply memorandum of law;
                          further review of p's opposition brief; legal
                          research and review of NY and CA statutes and
                          case law re: limited purpose public figures.        3.60

              JHR         Email; review WAPO article; finalize brief          2.10

   01/25/2019

              JLL         Revise and finalize d's reply brief; further
                          review of p's opposition brief and affidavits
                          filed in support of d's motion to dismiss/strike;
                          OC and email w/J. Reichman re: same; legal
                          research and review of federal statutes re: Erie
                          doctrine, judicial notice, limited purpose public
                          figures, an standards governing determination
                          of anti-SLAPP motions.                              5.00

              VU          TOC and TOA edits + cite checks                     1.50

              JHR         Review and finalize reply brief; review public
                          figure cases                                        1.00
   01/27/2019

              JLL         Email w/ J. Reichman re: final revisions to draft
                          reply brief                                         0.30




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 16 of 18 PageID #: 813



   01/28/2019

              JLL         Finalize defendant's reply brief and prepare the
                          same for e-filing; email w/ J. Reichman and D.
                          Hoffman re: same                                         0.40

              JHR         Finalize brief; email                                    0.50

   01/29/2019

              JLL         Receipt and review of 1/29 order striking
                          plaintiff's opposition brief for failure to comply
                          with formatting and length reqs; OC and email
                          w/ J. Reichman re: same; draft cover letter to
                          Judge Irizarry re: courtesy copy of d's reply
                          brief.                                                   0.60

              JHR         Review decision re brief; email                          0.10

   01/30/2019

              JLL         Receipt and review of plaintiff's amended, re-
                          formatted brief in opposition to defendant's
                          motion and cover letter to Judge Irizarry re:
                          same; email w/ opposing counsel re: same;
                          create and compare redline version of original
                          and revised memos of law filed by plaintiff.             0.50

              JHR         Email; review revised brief                              1.20

                                             Recapitulation
   Timekeeper                                                              Hours
   John H. Reichman                                                        34.00
   Vani Upadhyaya                                                          6.8
   Jason Libou                                                             17.50

   February 2019

   02/04/2019

              JLL         Receipt and review of 2/4 correspondence from
                          p's counsel to CA Judicial Council; research
                          and review of CA anti-SLAPP statutory notice
                          requirement about same: email w/ J. Reichman
                          re: same.                                                0.30




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 17 of 18 PageID #: 814



              JHR         Email                                                 0.10

   02/05/2019

              JLL         Follow up TC w/ Judicial Council of California
                          and J. Reichman re: applicability of anti-
                          SLAPP statute notification provisions to out-of-
                          state cases.                                          0.30

              JHR         Review plaintiff’s filing.                            0.10

   02/11/2019

              JLL         OC J. Reichman re: revisions to d's reply brief.      0.20

   02/14/2019

              JLL         E-file notice of appearance; email w/ EDNY
                          clerk re: confirmation of filing.                     0.20

              JHR         Draft reply brief.                                    1.00

   02/15/2019

              JLL         Revise and finalize d's reply memo of law in
                          support of anti-SLAPP motion and prepare the
                          same for e-filing; OC and email w/J Reichman
                          and EDNY clerk re: same.                              1.80

              JHR         Finalize brief                                        0.30



                                               Recapitulation
  Timekeeper                                                            Hours
  John H. Reichman                                                      1.5
  Jason Libou                                                           2.8




  075863-002/00216415-2
Case 1:18-cv-05398-DLI-VMS Document 36-2 Filed 11/06/19 Page 18 of 18 PageID #: 815



                          2018 Attorney Fee Summary (Sept. – Dec. 2018)

  Timekeeper                                                     Hours    Total

  John H. Reichman ($650/hr)                                     139.6    $67,665
  Vani Upadhyaya ($170/hr)                                       17.3     $2,941
  Jason Libou ($375/hr)                                          83.4     $31,275

  2018 Total:                                                    240.3    $101,881

                          2019 Attorney Fee Summary (Jan. – Feb. 2019)

  Timekeeper                                                     Hours    Total

  John H. Reichman ($650/hr)                                     35.5     $23,075
  Vani Upadhyaya ($170/hr)                                       6.8      $1,156
  Jason Libou ($390/hr)                                          20.3     $7,917

  2019 Total:                                                    62.6     $32,148

  Total Hours & Fees:                                            302.9    $134,029
  Blended Hourly Rate - $442.48

                                            Expenses

  Oleander Consulting, LLC                                 $5,307.66
  Local Transportation                                       $129.12
  Total Expenses:                                          $5,436.78




  075863-002/00216415-2
